Proceeding pursuant to CPLR article 78 to prohibit the respondent, David Ritter, the Administrative Justice of the Ninth Judicial District, and anyone acting on his behalf, from interfering with the assignment of a Justice to hear and determine another proceeding pursuant to CPLR article 78 entitled Matter of Gallo v Ritter (index No. 8665/90), pending in the Supreme Court, Westchester County, to compel the respondent Ritter to appoint Henry Gallo to the position of senior court officer.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
In view of the representation of the Deputy Chief Administrative Judge for the Courts Outside the City of New York that, on June 8, 1990, the Honorable Harry Kutner, a Justice of the Supreme Court, Nassau County, was assigned to preside over the proceeding pending in the Supreme Court, Westchester County, under index No. 8665/90, the instant proceeding is dismissed as academic. Thompson, J. P., Lawrence, Kunzeman, Sullivan and Rosenblatt, JJ., concur.